DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-6 in the reply filed on 05/04/22 is acknowledged.  The traversal is on the ground(s) that the search burden is not a serious search burden.  This is not found persuasive because or reasons of record.  Further, each different invention requires different search terms, a different search strategy and as previously stated different classification searches.  Thus, there is a serious search burden placed on the Examiner.
The requirement is still deemed proper and is therefore maintained.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 fails to provide a purpose in the preamble of the claim.  The claim merely recites a method and fails to provide the intent of the method.  Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method claims should also clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 5 is vague and indefinite because of the use of acronyms: i.e. MLC1, MLC2.  Although the terms may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The terms should be defined in their first instance. 
           Claim 6 is vague and indefinite because of the use of acronym: i.e. TM.  Although the term may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The term should be defined in its first instance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyama et al., (Food and Chemical Toxicology 44, 2006, pages 1997-2002) (submitted in the IDS filed 08/12/2020) in light of Matsuo et al (Allergology International 64, 2015, pages 332-343).
Motoyama et al discloses a method comprising subjecting squid extract to SDS-PAGE and separating the proteins from the squid into bands (e.g. page 2000, Figure 2 a-c).  Motoyama et al discloses that the squid extract (lanes 2-7) comprises a protein band at roughly 17-20 kDa.  As shown by Matsuo et al myosin light chain 1 has a MW of 18 and myosin light chain 2 has a MW of 20 (e.g. Table 4, page 338).  Motoyama et al discloses contacting the separated proteins with sera (sample) from patients (subject) (e.g. page 1198, section 2.6) and detecting antibodies with anti-human IgE (e.g. page 1198, section 2.6; page 2000, Figure 2 a-c).  Motoyama et al discloses that no antibodies were detected at the 17-20 MW band.  Thus, teaching the absence of antibodies to myosin light chain 1 or myosin light chain 2 from squid. Motoyama et al also discloses detecting antibodies to squid tropomyosin (TM) (e.g. page 2000, Fig. 2).
 Further with respect to the MLC1 and MLC2 as recited, As shown by Matsuo et al myosin light chain 1 has a MW of 18 and myosin light chain 2 has a MW of 20 (e.g. Table 4, page 338) and thus the 17-20 band in Motoyama is MLC1 or MLC2.  The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place between 17-20 protein of Motoyama et al and the MLC1 and MLC2 instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  Motoyama et al discloses the same MLC1 and MLC 2 as instantly recited and thus absent evidence to the contrary is teaching the  absence of binding of the antibodies to this protein. The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).   

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Faber et al., (Allergy, 72, 2017, pages 842-848) discloses that myosin light chain can be an allergen in shrimp.
Vidal et al., (Allergy 70, 2015, pages 1493-1496) discloses that patients allergic to crustaceans may show clinical reactivity to molluscs and mites (e.g. page 1493).
Khora et al., (Immunological Investigations, 2016, Vol. 45, No. 6, pages 504-530) discloses there is a diversity in allergens such as tropomyosin arginine kinase, myosin light chain, and sarcoplasmic binding protein are from crustaceans whereas tropomyosin, paramyosin, troponin actine, amylase and ehmoyanin are reported from molluskans shellfish (e.g. abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641